h GUIDRY, J.,
concurring.
I will concur with the following language.
I believe the trial court should not have allowed the prosecutor to show this production to the potential jurors without making it a part of the record. Although the PowerPoint presentation is not “evidence”, jury selection is an essential part of the trial of a case, and events that occur during jury selection are subject to appellate review if the defendant alleges there was error in the selection process. In this case, defense counsel has now filed a motion to proffer the presentation to the Court, and this motion establishes that defense counsel has seen the presentation. Neither this motion nor the motion offering to proffer the presentation specify any particular way in which the jury may have been improperly influenced in this case, and for that reason I concur with the majority’s decision denying the motion to supplement the record. However, trial judges should be cautious in allowing proceedings that are not accurately reflected in the record.